DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/19/2022, which has been entered and made of record. Claim(s) 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20140257852) in view of George et al. (US 20180255335).
Regarding claim 1, Walker discloses A computer-implemented method of automated anxiety reduction for a monitored medical patient, a computer processor generating visual attentive gesture images of virtual human having situational awareness of the physiological state of the monitored medical patient, the visual attentive gesture images generated through a display device viewable by the patient (Walker, fig.7, “[0047] The application may offer live feedback 180 to the user as a human-like digital and on-screen avatar that is demonstrating concern with keeping the user updated with their health care management plan. [0072] a user may have his or her condition monitored via the assistance of the mobile computing device operating the virtual nurse/interactive health record application. [0090] FIG. 7A illustrates an example GUI of a virtual nurse avatar service of a health care service application, according to example embodiments. [0124] The operations of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a computer program executed by a processor, or in a combination of the two”), the method comprising the steps of: 
providing computer-readable instructions executable on a computer, the computer comprising the computer processor accessing non- transitory computer-readable memory, the memory storing the computer-readable instructions that, when executed by the processor, cause the processor to evaluate input data and logically modify the output of the display device in response (Walker, “[0126] As illustrated in FIG. 23, a memory 2310 and a processor 2320 may be discrete components of the network entity 2300 that are used to execute an application or set of operations. The application may be coded in software in a computer language understood by the processor 2320, and stored in a computer readable medium, such as, the memory 2310. The computer readable medium may be a non-transitory computer readable medium that includes tangible hardware components in addition to software stored in memory”); 
receiving by one or more sensors communicatively coupled between the processor and patient, vitals data of the monitored medical patient, the vitals data representative of the physiological state of the monitored medical patient (Walker, “[0062] The patient may have a pulse, blood sugar, blood pressure, breath meter, heart EKG, etc., sensor that is in a direct connection or in communication via a wireless medium (BLUETOOTH.RTM.) with the computing device. [0117] Receiving the recurring user health diagnostic may include receiving user vital sign information from a sensor configured with a user computing device. The user vital sign information may include at least one of blood pressure, heart rate, respiratory rate, pupil size, glucose level, body temperature, oxygen saturation, electrocardiogram (ECG), and respiratory capacity”);
processing the vitals data against a plurality of alert thresholds ranges from idle to alarm signaling (Walker, “[0072] The process may also include determining whether the user's overall health score is outside of predetermined limits or thresholds, and thus a response may be invoked, such as including but not limited to creating a notification alert, invoking a health care appointment, and generating a phone call with a pre-recorded message if the user's overall health score is outside of those predetermined limits (e.g., above a 7.5 out of 10). [0109] The application server 1906 may receive and generate a number of numerical scores 1936 in each category and update the user's primary health score 1938 which is used as the basis for most trigger actions, although individual numerical scores can be designated as triggers as well depending on the importance of such data or the user's specific profile information and health condition. The user's record 1940 can be updated to reflect the changes and the primary health score will in turn be compared to the established thresholds 1942 to determine if an action should be taken 1944.”); and 
generating a plurality of attentive gesture images by the virtual human through the display device (Walker, fig.7, “[0047] The application may offer live feedback 180 to the user as a human-like digital and on-screen avatar that is demonstrating concern with keeping the user updated with their health care management plan. [0058] The virtual nurse may be presented as a healthcare and wellness avatar that communicates user information to other parties involved in the user's healthcare. [0090] The user may identify the virtual nurse icon 710 to ask questions or to hear navigation menu options. The user may select any of the four main categories of information and assistance for the user's health care concerns”).
On the other hand, Walker fails to explicitly disclose but George discloses generating a plurality of attentive gesture images by the virtual human through the display device wherein the attentive gesture images change in response to the vitals data falling within an alert threshold range within the plurality of alert threshold ranges wherein the attentive gestures images change from relaxed towards concerned as vitals data meet an alert threshold range indicative of the patient's physiological state becoming medically unstable (George, figs.12&13, “abstract, The present disclosure includes methods and systems for providing virtual reality content based on user biometric data. [0022] The digital biometric virtual reality system also monitors biometric data from a user, compares the biometric data to the biometric response thresholds, and provides modified virtual reality content to satisfy the biometric response thresholds. [0048] the content provider device(s) 108 generate virtual reality content and designate one or more target user responses and/or target user actions corresponding to the virtual reality content. The term “user response” includes an emotional or physical state or condition of a user. For example, the term “user response” includes a state of being happy, sad, excited, worried, stressed, relaxed, calm, startled, focused, tired, or scared. [0053] A biometric response threshold can comprise a plurality of different levels corresponding to different biometric data measures or a score reflecting multiple biometric data measures. [0095] a baseline biometric characteristic can include a change in temperature, breathing rate, heart rate, face shape, or blood pressure (e.g., changes in biometric data corresponding to a change in virtual reality content from calm to intense).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Walker and George, to include all limitations of claim 1. That is, adding the changing virtual reality content based on biometric data of George to the virtual nurse of Walker. That is, adding the changing virtual reality content based on biometric data of George to the virtual nurse of Walker. The motivation/ suggestion would have been customize and control a user experience within a virtual environment (George, [0005]).
Regarding claim(s) 11, 13, 16, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 3, 6, respectively.
Regarding claim 3, Walker in view of George discloses The method of claim 1.
Walker further discloses wherein the vitals data includes measurements selected from the group consisting of heart rate, oxygen level, blood pressure and respiratory rate of the monitored medical patient (Walker, “claim 7, wherein the user vital sign information comprises at least one of blood pressure, heart rate, respiratory rate, pupil size, glucose level, body temperature, oxygen saturation, electrocardiogram (ECG), and respiratory capacity”).
Regarding claim 6, Walker in view of George discloses The method of claim 1.
Walker further discloses wherein the virtual human is rendered in the uniform of a nurse (Walker, “[0121] Referring to FIG. 20, the user interface 2000 has a variety of options for a patient to select including a digital/virtual nurse aid 2030 which assists the patient by talking and prompting the user to perform certain tasks”).
Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20140257852) in view of George et al. (US 20180255335), and further in view of Wong (US 20180043259).
Regarding claim 2, Walker in view of George discloses The method of claim 1, wherein  the virtual human as generated by the output of the display device, the monitored medical patient, has/have been disclosed.
On the other hand, Walker in view of George fails to explicitly disclose but Wong discloses wherein the virtual human as generated by the output of the display device continuously displays idle movements whereby the user views the virtual human displayed on the display device as continuously situationally aware (Wong, “[0052] The holographic animation files transmitted can be categorized as: …(ii) “dynamic idle” where the animated 3D model of the Game Component is moving about on top of the physical card waiting for actions taken on the Game Components by the Gamer using hand gesture commands in accordance with the rules of the TCG being played. [0117] Depending on the state (or progress) of play and in accordance with the rules of the TCG being played, the avatar can display a number of animated movements including, but not limited to, (i) “dynamic idle” showing the avatar ready for gameplay”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wong into the combination of Walker and George, to include all limitations of claim 2. That is, adding the dynamic idle state of Wong to the virtual nurse of George and Walker. The motivation/ suggestion would have been to provide a vivid user experience as if the user interacts with a real person (Wong, [0052] The Gamer can see and interact with the physical cards being played in the field of play (e.g., a table) as well as the competing Gamer (if face-to-face) and the surrounding as if he/she is playing the TCG before the advent of augmented reality).
Regarding claim(s) 12, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20140257852) in view of George et al. (US 20180255335), and further in view of Brown et al. (US 20180068082).
Regarding claim 4, Walker in view of George discloses The method of claim 3.
On the other hand, Walker in view of George fails to explicitly disclose but Brown discloses wherein the virtual human is displayed on a common display device with vitals data values of the monitored medical patient (Brown, fig.2B, fig.5, “[0021] FIG. 5 shows the conversation GUI presenting a comparison between the blood pressure of the patient and an average person. [0050] The virtual assistant may include an avatar 118 that resembles a human, as represented by a picture. The avatar 118 may be an animated character that can take on any number of shapes and appearances, and resembles a human talking to the patient 102. The avatar 118 may be arranged as a representative of the service provider 106, and hence be associated with the content 112 as shown. Alternatively, the avatar 118 may be a dedicated personal assistant to the patient 102, and hence be associated with the conversation GUI 114, either as part of the panel area or elsewhere in the UI 110, but displayed in association with the conversation GUI 114.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown into the combination of Walker and George, to include all limitations of claim 4. That is, adding the displaying of the virtual nurse and blood pressure of Brown to the display of George and Walker. The motivation/ suggestion would have been to provide a conversational virtual assistant that aids patients in fulfilling their healthcare needs (Brown, [0011]).
Regarding claim(s) 14, it is interpreted and rejected for the same reasons set forth in claim(s) 4.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George and Wong, and further in view of Haswell et al. (US 20130271456). 
Regarding claim 5, Walker in view of George and Wong discloses the method of claim 2.
On the other hand, Walker in view of George and Wong fails to explicitly disclose but Haswell discloses wherein the virtual human shown on the display screen appears to manipulate rendered objects (Haswell, “[0100] According to an embodiment, a virtual notebook can be associated with a virtual avatar, where a virtual notebook can collect one or more objects. [0093] Virtual avatar functionality also includes ability to capture a picture within the virtual venue and create a virtual picture album. Virtual avatar functionality also includes ability to capture video within the virtual venue and create a virtual video album. Virtual albums are described below in greater detail. Virtual avatar functionality also includes ability to share captured pictures and videos with other virtual avatars. Other virtual avatar functionality includes downloading content, performing transactions including sales transactions, and posting content on social media, such as Facebook.RTM.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haswell into the combination of Walker and George, Wong to include all limitations of claim 5. That is, applying the avatar actions of Haswell to the virtual nurse of George and Walker, Wong. The motivation/ suggestion would have been to enable(s) interaction between users in a virtual environment (Haswell, abstract).
Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George, and further in view of Barkol et al. (US 20200327996). 
Regarding claim 7, Walker in view of George discloses The method of claim 1.
On the other hand, Walker in view of George fails to explicitly disclose but Barkol discloses wherein the virtual human is also rendered at a second display device located at a nursing station (Barkol, “[0003] In one embodiment, a system includes a display and a computing device coupled to the display and storing instructions executable to output, to the display, a patient-specific communication thread including communication among one or more care providers monitoring a patient and a virtual healthcare assistant, generate, with the virtual healthcare assistant, a notification indicating a change in a state of the patient, and output, to the display, the notification. [0035] Each care provider device may include a processor, memory, communication module, user input device, display (e.g., screen or monitor), and/or other subsystems and may be in the form of a desktop computing device, a laptop computing device, a tablet, a smart phone, or other device. The care provider devices may be located locally at the medical facility (such as in a nurses station or in the room of a patient) and/or remotely from the medical facility (such as a care provider's mobile device)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Barkol into the combination of Walker and George, to include all limitations of claim 7. That is, adding the display at the nurses station of Barkol to the system of George and Walker. The motivation/ suggestion would have been to ensure a rapid response should a patient's condition deteriorate, near-continuous monitoring of the output from the multiple monitoring devices (Barkol, [0002]).
Regarding claim(s) 17, it is interpreted and rejected for the same reasons set forth in claim(s) 7.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George and Brown, and further in view of Kwok (US 20090164397). 
Regarding claim 8, Walker in view of George and Brown discloses The method of claim 4, wherein the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Brown fails to explicitly disclose but Kwok discloses wherein the virtual human is rendered observing the data (Kwok, “[0170] This time machine contains a videogame environment with intelligent characters that will do "work". For example, if a virtual character writes down a letter on a piece of paper, that piece of paper will have the letter stay there permanently. A virtual character might want to write a book and will be using a computer and a word processor to write the book”. Therefore, the virtual character writes down a letter or a book, indicating the virtual character is rendered observing the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwok into the combination of Walker and George, Brown, to include all limitations of claim 8. That is, adding the rendering of the virtual character of Kwok to observe the vitals data of the monitored medical patient of George and Walker, Brown. The motivation/ suggestion would have been The environment in the time machine will be as real as the real world (Kwok, [0170]).
Regarding claim 9, Walker in view of George and Brown discloses The method of claim 8, wherein the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Brown fails to explicitly disclose but Kwok discloses wherein the virtual human is rendered recording the data (Kwok, “[0170] This time machine contains a videogame environment with intelligent characters that will do "work". For example, if a virtual character writes down a letter on a piece of paper, that piece of paper will have the letter stay there permanently. A virtual character might want to write a book and will be using a computer and a word processor to write the book”. Therefore, the virtual character writes down a letter or a book, indicating the virtual character is rendered recording the data). The same motivation of claim 8 applies here.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George, Brown, and Kwok, and further in view of Haswell et al. (US 20130271456). 
Regarding claim 10, Walker in view of George, Brown and Kwok discloses The method of claim 9, wherein the virtual human is rendered recording the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Brown, Kwok fails to explicitly disclose but Haswell discloses wherein the virtual human is rendered recording the data on a virtual notepad object (Haswell, “[0100] According to an embodiment, a virtual notebook can be associated with a virtual avatar, where a virtual notebook can collect one or more objects. [0093] Virtual avatar functionality also includes ability to capture a picture within the virtual venue and create a virtual picture album. Virtual avatar functionality also includes ability to capture video within the virtual venue and create a virtual video album. Virtual albums are described below in greater detail. Virtual avatar functionality also includes ability to share captured pictures and videos with other virtual avatars”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haswell into the combination of Walker and George, Brown, and Kwok to include all limitations of claim 10. That is, applying the virtual notebook of Haswell to the virtual nurse of George and Walker, Brown and Kwok. The motivation/ suggestion would have been to enable(s) interaction between users in a virtual environment (Haswell, abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George, and further in view of Haswell et al. (US 20130271456). 
Regarding claim 15, Walker in view of George discloses the electronic device of claim 13.
On the other hand, Walker in view of George fails to explicitly disclose but Haswell discloses wherein the virtual human shown on the display screen appears to manipulate rendered objects (Haswell, “[0100] According to an embodiment, a virtual notebook can be associated with a virtual avatar, where a virtual notebook can collect one or more objects. [0093] Virtual avatar functionality also includes ability to capture a picture within the virtual venue and create a virtual picture album. Virtual avatar functionality also includes ability to capture video within the virtual venue and create a virtual video album. Virtual albums are described below in greater detail. Virtual avatar functionality also includes ability to share captured pictures and videos with other virtual avatars. Other virtual avatar functionality includes downloading content, performing transactions including sales transactions, and posting content on social media, such as Facebook.RTM.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haswell into the combination of Walker and George, to include all limitations of claim 15. That is, applying the avatar actions of Haswell to the virtual nurse of George and Walker, Wong. The motivation/ suggestion would have been to enable(s) interaction between users in a virtual environment (Haswell, abstract).
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George and Wong, and further in view of Kwok (US 20090164397). 
Regarding claim 18, Walker in view of George and Wong discloses The electronic device of claim 12, wherein the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Wong fails to explicitly disclose but Kwok discloses wherein the virtual human is rendered observing the data (Kwok, “[0170] This time machine contains a videogame environment with intelligent characters that will do "work". For example, if a virtual character writes down a letter on a piece of paper, that piece of paper will have the letter stay there permanently. A virtual character might want to write a book and will be using a computer and a word processor to write the book”. Therefore, the virtual character writes down a letter or a book, indicating the virtual character is rendered observing the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwok into the combination of Walker and George, Wong, to include all limitations of claim 18. That is, adding the rendering of the virtual character of Kwok to observe the vitals data of the monitored medical patient of George and Walker, Brown. The motivation/ suggestion would have been The environment in the time machine will be as real as the real world (Kwok, [0170]).
Regarding claim 19, Walker in view of George and Wong discloses The electronic device of claim 18, wherein the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Wong fails to explicitly disclose but Kwok discloses wherein the virtual human is rendered recording the data (Kwok, “[0170] This time machine contains a videogame environment with intelligent characters that will do "work". For example, if a virtual character writes down a letter on a piece of paper, that piece of paper will have the letter stay there permanently. A virtual character might want to write a book and will be using a computer and a word processor to write the book”. Therefore, the virtual character writes down a letter or a book, indicating the virtual character is rendered recording the data). The same motivation of claim 18 applies here.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of George, Wong, and Kwok, and further in view of Haswell et al. (US 20130271456). 
Regarding claim 20, Walker in view of George, Wong and Kwok discloses The electronic device of claim 19, wherein the virtual human is rendered recording the vitals data of the monitored medical patient, has been disclosed.
On the other hand, Walker in view of George and Wong, Kwok fails to explicitly disclose but Haswell discloses wherein the virtual human is rendered recording the data on a virtual notepad object (Haswell, “[0100] According to an embodiment, a virtual notebook can be associated with a virtual avatar, where a virtual notebook can collect one or more objects. [0093] Virtual avatar functionality also includes ability to capture a picture within the virtual venue and create a virtual picture album. Virtual avatar functionality also includes ability to capture video within the virtual venue and create a virtual video album. Virtual albums are described below in greater detail. Virtual avatar functionality also includes ability to share captured pictures and videos with other virtual avatars”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haswell into the combination of Walker and George, Wong, and Kwok to include all limitations of claim 20. That is, applying the virtual notebook of Haswell to the virtual nurse of George and Walker, Wong and Kwok. The motivation/ suggestion would have been to enable(s) interaction between users in a virtual environment (Haswell, abstract).
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
The applicant submits: Office cites Walker Fig. 7 [0047]; [0058]; and [0090]. The Walker avatar is static and does not convey a plurality of gestures which establishes movement (Remark, page 7, last paragraph).
The examiner respectfully disagrees. Walker discloses “[0047] The application may offer live feedback 180 to the user as a human-like digital and on-screen avatar that is demonstrating concern with keeping the user updated with their health care management plan. [0058] The virtual nurse may be presented as a healthcare and wellness avatar that communicates user information to other parties involved in the user's healthcare”. Accordingly, the avatar is demonstrating concern with keeping the user updated with their health care management plan, and the avatar communicates user information to other parties. Therefore, the avatar is generated as a plurality of images to perform the actions above. A static avatar is not able to demonstrate concern, nor communicate user information. Lastly, even if Walker is silent in generating a plurality of attentive gesture images by the virtual human through the display device, George further discloses this limitation as addressed above in the office action.
The applicant submits: Accordingly, for that reason alone, Office has not met the claimed limitation of "virtual human" in Applicant's claims (Remark, page 11, 1st paragraph).
The examiner respectfully disagrees. George discloses virtual human included in the virtual reality. George discloses “[0048] the content provider device(s) 108 generate virtual reality content and designate one or more target user responses and/or target user actions corresponding to the virtual reality content. The term “user response” includes an emotional or physical state or condition of a user. For example, the term “user response” includes a state of being happy, sad, excited, worried, stressed, relaxed, calm, startled, focused, tired, or scared. [0095] a baseline biometric characteristic can include a change in temperature, breathing rate, heart rate, face shape, or blood pressure (e.g., changes in biometric data corresponding to a change in virtual reality content from calm to intense)”. Accordingly, the virtual reality content corresponds to the user response, including an emotional or physical state or condition of a user. Furthermore, the virtual reality content changes from calm to intense, thus the virtual reality content is associated with a virtual human.
The applicant submits: Applying the teachings of George would require some type of AR or VR headset worn by a monitored medical patient which functionally deviates from the operability and utility of Applicant's claimed invention. The teachings of George would necessarily replace the virtual human with virtual reality and foist a computer-generated simulation onto a recuperating patient against the intent and utility of the claimed invention. This would essentially negate the operation and effectiveness of the claimed invention which is to assure the monitored medical patient of continuous attention in a seamless and effective manner. Immersing the patient in virtual reality, by its nature, would remove any assurance the patient is monitored and, to the opposite extreme, effectively isolate them from a reality-based feedback loop of medical care (Remark, page 11, 2nd paragraph).
The examiner respectfully disagrees. The combination of Walker and George is to add the changing virtual reality content based on biometric data of George to the virtual nurse of Walker. Namely, George was only used for teaching changing virtual reality content based on biometric data, other disclosures of George (VR headset, virtual reality, commuter-generated simulation) were not cited in the claim mapping, thus are unrelated to the Walker-George combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/27/2022